t c memo united_states tax_court john arthur boultbee petitioner v commissioner of internal revenue respondent docket no filed date p mailed his petition using the registered mail service of a foreign_country on the 145th day after the mailing of a notice_of_deficiency to him at an address in the foreign_country official records of the u s postal service demonstrate that the envelope in which the petition was mailed entered the domestic mail service of the united_states on the 147th day the petition was received and filed by the court on the 153rd day held the petition was timely filed and the court has jurisdiction to hear p’s case john arthur boultbee pro_se lawrence c letkewicz and tracy m hogan for respondent memorandum opinion armen special_trial_judge this case is before the court on that part of the court’s order dated date directing the parties to show cause why the court should not dismiss this case for lack of jurisdiction on the ground that the petition was not timely filed at the time that the petition was filed petitioner resided in victoria british columbia canada background on date respondent sent by registered mail a notice_of_deficiency to petitioner in victoria british columbia canada in the notice respondent determined deficiencies and additions to tax in petitioner’s federal income taxes for the taxable years and as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure the first page of the notice_of_deficiency states as follows last date to file a petition with the united_states tax_court date that date was the 150th day after the mailing date of the notice_of_deficiency petitioner mailed a petition to this court seeking a redetermination of the deficiencies and additions to tax determined by respondent in the notice_of_deficiency the petition which was delivered to the court by the u s postal service was received and filed on thursday date the envelope containing the petition indicates that it originated in canada and was sent by canada post registered air mail the envelope bears a clearly legible canada post postmark date of date the canada post registered air mail sticker on the front of the envelope includes a bar code and a 13-character alphanumeric identifier the unique identifier the envelope does not bear a u s postal service postmark in his petition petitioner expressly references the date notice_of_deficiency and he attached a copy of that notice to his petition as an exhibit in an order dated date the court directed the parties to show cause in writing why this case should not be dismissed for lack of jurisdiction on the ground that the petition was not timely filed pursuant to sec_7502 petitioner filed a response on date pointing out that the petition was received by the court on date just days after the date last day to file date petitioner implies in his response that because the petition was mailed from victoria british columbia canada on date and was received and filed by the court on date the unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petition must have been in the u s postal service system at some point on or before date respondent filed a response to the court’s date order on date arguing that the envelope containing the petition was not deposited in the mail in the united_states on or before the date due_date and it was not received by this court until date the petition in this case was therefore not timely filed respondent attached to his response a u s postal service form_3877 demonstrating that the notice_of_deficiency was sent by registered mail to petitioner in canada on date in the preamble of an order dated date the court stated inter alia the canada post tracking service indicates that the registered mail envelope containing the petition left canada on date the usps track and confirm service indicates that the registered mail envelope containing the petition arrived at the usps international service_center in los angeles california on date the date order then directed respondent to file a supplemental response to the court’s order dated date addressing the registered mail tracking data furnished by canada post and the u s postal service such registered mail tracking data includes the following copies of such tracking data were attached to the court’s order canada post tracking number the unique identifier track status product type registered mail usa description date item successfully delivered time track history date u s postal service time victoria description item accepted at the post office international item has left canada item successfully delivered label receipt number the unique identifier service s registered mail status delivered detailed results - foreign international dispatch date p m vancouver canada - inbound international arrival date a m isc los angeles ca usps - arrival at unit date a m washington d c - delivered date a m washington d c in response to the court’s order dated date respondent filed a supplemental response on date in his response respondent states inter alia under sec_7502 a petition will generally be considered timely filed if it is timely mailed however it is not enough that the envelope containing the petition was deposited with the united_states postal service in a timely fashion the envelope must is the zip code unique to the court also bear a united_states postmark date which is on or before the date of filing sec_7502 the timely_mailing_rule of sec_7502 does not apply in the case of foreign postmarks 117_tc_122 in support of his position respondent asserts that the envelope containing the petition bears a canada post postmark and no u s postal service postmark respondent further asserts that the u s postal service is not required to affix a u s postmark to mail received from a foreign_country therefore according to respondent no u s postmark has been omitted and the court may not consider extrinsic evidence regarding the mailing of the envelope this matter was called for hearing at the court’s trial session in seattle washington on date counsel for respondent appeared and was heard in contrast there was no appearance by or on behalf of petitioner discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and the timely filing of a petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 there is no dispute in this case that respondent mailed the notice_of_deficiency on date to petitioner in victoria british columbia canada where petitioner resides because the notice_of_deficiency was addressed to a person outside of the united_states the 150-day filing period applies the 150th day after date was monday date which date was not a legal_holiday in the district of columbia see sec_6213 sec_7503 rule b however as previously stated the petition was not received and filed by the court until thursday date by virtue of sec_7502 a petition that is timely mailed is in certain circumstances deemed to be timely filed specifically sec_7502 provides that the date of the united_states postmark stamped on the cover in which such document is mailed shall be deemed to be the date of delivery thus the u s postmark date appearing on the envelope containing the petition must be timely that is the postmark date must fall within the applicable 90-day or 150-day period although timely mailing is generally determined by the u s postmark date see sec_7502 sec_301_7502-1 proced admin regs extrinsic evidence is admissible if a u s postmark date is either illegible or missing see 68_tc_354 65_tc_548 respondent contends that the u s postal service is not required to affix a postmark to mail received from a foreign_country therefore in respondent’s view no postmark has been omitted and the court may not consider extrinsic evidence regarding a postmark however neither the u s postal service domestic mail manual nor its international mail manual nor its postal operations manual prohibits a postmark from being placed on inbound foreign mail in elec automation sys inc v commissioner tcmemo_1976_270 the petition was mailed from canada and it bore both a canadian postmark and a u s postmark thereby demonstrating that a u s postmark may be placed on mail received from a foreign_country the provisions of sec_7502 generally contemplate that the envelope is deposited with the domestic mail service of the u s postal service sec_7502 cf sec_7502 a sec_7502 provides that sec_7502 shall apply in the case of postmarks not made by the united_states postal service only if and to the extent provided by regulations the regulations provide at sec_301_7502-1 proced continued document is deposited in the mail in the united_states when it is deposited with the domestic mail service of the u s postal service sec_301_7502-1 proced admin regs section dollar_figure of the u s postal service international mail manual issue date states with regard to foreign registered mail all mail registered by the country of origin must be handled in the domestic first-class mail mailstream from the exchange office to the office of delivery thus once the foreign registered mail arrives at the exchange office such mail is considered to have been deposited with the domestic mail service of the u s postal service for eventual delivery to its destination address petitioner mailed his petition from victoria british columbia canada using the registered mail service of canada post on date the 145th day after the notice_of_deficiency was sent to petitioner in victoria a canada post postmark of date is stamped on the front of the envelope the canada post system which allows for tracking of documents using a unique identifier on the sticker affixed to the envelope indicates that continued admin regs that sec_7502 does not apply to any document that is deposited with the mail service of any other country the envelope in which the petition was mailed left canada pincite p m on date although no u s postal service postmark is stamped on the envelope the u s postal service track and confirm service allows for tracking of inbound registered mail using the same unique identifier used for the canada post registered mail the u s postal service track and confirm service indicates that the envelope in which the petition was mailed was received by the u s postal service international service_center in los angeles california pincite a m on date the envelope was then dispatched to washington d c where it was received on date pincite a m and then delivered to the court that same day pincite a m in 33_tc_214 the taxpayers mailed a petition from cuba on the 151st day but the 150th day was a sunday see sec_7503 the envelope in which the petition was delivered to the court did not bear a u s postmark nor as the facts make clear did the envelope even enter the domestic mail system of the united_states in a timely fashion the court held that the petition was not timely filed the online canada post tracking feature is available at http www canadapost ca cpo mc default jsf the online u s postal service track and confirm feature is available at http www usps com in donehey v commissioner tcmemo_1996_376 the petition was mailed from the united kingdom on the last day of the filing period and was received by the court thereafter the envelope containing the petition did not bear a u s postmark and as the facts make clear the envelope did not even enter the domestic mail system of the united_states in a timely fashion the court held that the petition was not timely filed in 117_tc_122 a collection case involving a 30-day filing period see sec_6330 the taxpayer mailed the petition on the 30th day from israel in sarrell v commissioner supra pincite citing 113_tc_158 the court stated that it is well settled that the timely mailing timely filing rule_of sec_7502 does not apply to foreign postmarks there was no u s postmark on the envelope containing the petition and as the facts make clear the envelope did not even enter the domestic mail system of the united_states in a timely fashion the court held that the petition was not timely filed 113_tc_158 deals in part with the timely mailing timely filing of a federal_income_tax return in an envelope bearing a foreign postmark as relevant the court held that foreign postmarks do not effectively cause the filing_date of a document to be the postmark date id pincite in contrast the internal_revenue_service has ruled that a federal_income_tax return with a timely foreign postmark is to be accepted as timely filed revrul_2002_23 2002_1_cb_811 the present case differs from cespedes donehey and sarrell in that the petition in this case was mailed by registered mail from a foreign_country well before the last day of the filing period the petition entered the domestic mail service of the united_states before such last day and such date of entry is demonstrated by the official records of the u s postal service in addition petitioner mailed the petition using registered mail albeit from canada post registered mail originating in the united_states has long been promoted as the taxpayer’s saving grace in terms of ensuring timely filing see eg 28_tc_1301 see also sec_301_7502-1 proced admin regs the use of canada post registered mail resulted in the petition being tracked from its point of origin in victoria british columbia canada to its delivery to the court in washington d c by the official tracking services of both canada post and the u s postal service as previously stated the official track history of canada post demonstrates that the envelope in question left vancouver canada pincite p m on date and the official track and confirm service of the u s postal service shows that the envelope arrived at the u s postal service international service_center in los angeles california and was processed pincite a m on date the u s postal service track and confirm service provides reliable data from a neutral third-party source that is not susceptible to manipulation by the parties indeed the commissioner has relied upon the u s postal service track and confirm service see eg sebastian v commissioner tcmemo_2007_138 demonstrating that an incorrect zip code did not delay attempted delivery of a notice_of_determination in addition respondent has at no time suggested that the u s postal service track and confirm data is less reliable or accurate than a postmark in identifying the point in time that an envelope enters the domestic mail service of the united_states in sum the u s postal service track and confirm service clearly and unequivocally demonstrates that the petition in the instant case entered the domestic mail service of the united_states on date in the context of the present case we regard the u s postal service track and confirm data as tantamount to and or the functional equivalent of a u s postal service postmark see sec_7502 regarding the treatment of private delivery services and the use of corporate records electronically written to a database cf 91_tc_1019 regarding adapting the law to reflect technological advancements accordingly we hold that the petition in this case was timely filed and that we do have jurisdiction to hear petitioner’s case to give effect to the foregoing an order will be issued discharging the show cause portion of the court’s order dated date
